DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 07/27/2022

	Claim(s) 1, 5, 7-13, 15-17, 19, and 20 are pending.
Claim(s) 1, 5, 13, and 17 have been amended.
Claim(s) 2, 3, 4, 6, 14, and 18 have been canceled.

	

Response to Arguments
Received 07/27/2022



Regarding independent claims 1, 13, and 17:

Applicant’s arguments (Remarks, Page 10: ¶ 2-6), filed 07/27/2022, with respect to the rejection(s) of claim(s) 1, 13, and 17 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, the deformation of a geometrical shape is further limited through applying the decoder to the latent vector. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.




Allowable Subject Matter

Claims 1, 5, 7-13, 15-17, 19, and 20 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Independent claims 1, 13, and 17 are distinguished from the closest know prior art alone or reasonable combination, in consideration of the claim as a whole, particularly the limitations:

determine an optimal latent vector which minimizes an energy, the energy exploring latent vectors and comprising a term which, for each explored latent vector, depends increasingly on a quantification of a disparity between a result of applying the decoder to the explored latent vector and the deformed geometrical shape defined by the graphical user interaction, and apply the decoder to the optimal latent vector, wherein the disparity involves a distance between a derivative of the result of applying the decoder to the explored latent vector and the deformed geometrical shape, wherein the deformed geometrical shape is defined in a 3D space and the derivative is the result of applying the decoder to the explored latent vector, or the deformed geometrical shape is defined in a 2D plane and the derivative is a projection of the result of applying the decoder to the explored latent vector, wherein the 3D modeled object is a 3D mesh, and wherein when the deformed geometrical shape is defined in a 3D space and the derivative is the result of applying the decoder to the explored latent vector, the term is of type: 
            
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            k
                        
                    
                    
                        [
                        
                            
                                ∑
                                
                                    j
                                
                                
                                    m
                                
                            
                            
                                p
                                (
                                
                                    
                                        g
                                        
                                            
                                                
                                                    
                                                        z
                                                    
                                                
                                            
                                            
                                                v
                                                i
                                            
                                        
                                        -
                                        g
                                        
                                            
                                                
                                                    
                                                        z
                                                    
                                                
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                )
                                 
                                
                                    
                                        
                                            
                                                g
                                                
                                                    
                                                        (
                                                        z
                                                        )
                                                    
                                                    
                                                        j
                                                    
                                                
                                                -
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                                )
                            
                        
                        ]
                    
                
            
         , where
                    
                        z
                    
                 is the explored latent vector;
                    
                        g
                        (
                        z
                        )
                    
                 is the result of applying the decoder to the explored latent vector;
                    
                        
                            
                                v
                            
                            
                                1
                            
                        
                        ,
                         
                        
                            
                                v
                            
                            
                                2
                            
                        
                        ,
                         
                        …
                        ,
                         
                        
                            
                                v
                            
                            
                                k
                            
                        
                         
                    
                are indices of                     
                        k
                    
                 vertices of                     
                        g
                        (
                        z
                        )
                    
                 representing part of the 3D modeled object;8Application No. 16/723,884Reply to Office Action of April 27, 2022
                    
                        M
                    
                 is a sampling size of the 3D modeled object;
                    
                        p
                    
                 is a non-negative and non-increasing function;
                    
                        y
                         
                    
                is the deformed geometrical shape, or wherein when the deformed geometrical shape is defined in a 2D plane and the derivative is a projection of the result of applying the decoder to the explored latent vector, the term is of the type:
            
                
                    
                        ∑
                        
                            s
                            ∈
                            S
                        
                    
                    
                        
                            
                                
                                    
                                        min
                                    
                                    
                                        j
                                        =
                                        1
                                        ,
                                         
                                        …
                                        ,
                                         M
                                    
                                
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                P
                                                
                                                    
                                                        
                                                            
                                                                g
                                                                
                                                                    
                                                                        z
                                                                    
                                                                
                                                            
                                                            
                                                                j
                                                            
                                                        
                                                    
                                                
                                                -
                                                s
                                            
                                        
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
            
         , where
                    
                        z
                         
                    
                is the explored latent vector;
M is a sampling size of the 3D modeled object;
S is a set of pixel coordinates of the deformed geometrical shape;
g(z) is the result of applying the decoder to the explored latent vector; 
            
                P
            
         is the projection.

Wherein:

Claim 1, claim 13, and claim 17 are similar however are not identical, although the subject matter of claim 17 is addressed below in view of the prior art, the same is similarly apply to the subject matter of claim 1 and claim 13.


Aksit et al. (US PGPUB No. 20200151952 A1) teaches a latent space and outputting values in a 3D modeled object space, and determining an optimal latent vector which minimizes an energy. In addition, Aksit et al. teaches distance loss function to minimize a distance and calculating a loss on the deformed 3D mesh to smooth the deformed 3D mesh. However, Aksit et al. fails to disclose the energy exploring latent vectors and comprising a term which, for each explored latent vector, depends increasingly on a quantification of a disparity between a result of applying the decoder to the explored latent vector and the deformed geometrical shape defined by the graphical user interaction, and apply the decoder to the optimal latent vector, wherein the disparity involves a distance between a derivative of the result of applying the decoder to the explored latent vector and the deformed geometrical shape, wherein the deformed geometrical shape is defined in a 3D space and the derivative is the result of applying the decoder to the explored latent vector, or the deformed geometrical shape is defined in a 2D plane and the derivative is a projection of the result of applying the decoder to the explored latent vector, wherein the 3D modeled object is a 3D mesh, and wherein when the deformed geometrical shape is defined in a 3D space and the derivative is the result of applying the decoder to the explored latent vector, the term is of type:             
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            k
                        
                    
                    
                        [
                        
                            
                                ∑
                                
                                    j
                                
                                
                                    m
                                
                            
                            
                                p
                                (
                                
                                    
                                        g
                                        
                                            
                                                
                                                    
                                                        z
                                                    
                                                
                                            
                                            
                                                v
                                                i
                                            
                                        
                                        -
                                        g
                                        
                                            
                                                
                                                    
                                                        z
                                                    
                                                
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                )
                                 
                                
                                    
                                        
                                            
                                                g
                                                
                                                    
                                                        (
                                                        z
                                                        )
                                                    
                                                    
                                                        j
                                                    
                                                
                                                -
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                                )
                            
                        
                        ]
                    
                
            
        , or wherein when the deformed geometrical shape is defined in a 2D plane and the derivative is a projection of the result of applying the decoder to the explored latent vector, the term is of the type:             
                
                    
                        ∑
                        
                            s
                            ∈
                            S
                        
                    
                    
                        
                            
                                
                                    
                                        min
                                    
                                    
                                        j
                                        =
                                        1
                                        ,
                                         
                                        …
                                        ,
                                         M
                                    
                                
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                P
                                                
                                                    
                                                        
                                                            
                                                                g
                                                                
                                                                    
                                                                        z
                                                                    
                                                                
                                                            
                                                            
                                                                j
                                                            
                                                        
                                                    
                                                
                                                -
                                                s
                                            
                                        
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
            
        .
Edwards et al. (US PGPUB No. 2019018852 A1) teaches deep learning associated with minimizes a modified loss function. However, Edwards et al. fails to disclose the energy exploring latent vectors and comprising a term which, for each explored latent vector, depends increasingly on a quantification of a disparity between a result of applying the decoder to the explored latent vector and the deformed geometrical shape defined by the graphical user interaction, and apply the decoder to the optimal latent vector, wherein the disparity involves a distance between a derivative of the result of applying the decoder to the explored latent vector and the deformed geometrical shape, wherein the deformed geometrical shape is defined in a 3D space and the derivative is the result of applying the decoder to the explored latent vector, or the deformed geometrical shape is defined in a 2D plane and the derivative is a projection of the result of applying the decoder to the explored latent vector, wherein the 3D modeled object is a 3D mesh, and wherein when the deformed geometrical shape is defined in a 3D space and the derivative is the result of applying the decoder to the explored latent vector, the term is of type:             
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            k
                        
                    
                    
                        [
                        
                            
                                ∑
                                
                                    j
                                
                                
                                    m
                                
                            
                            
                                p
                                (
                                
                                    
                                        g
                                        
                                            
                                                
                                                    
                                                        z
                                                    
                                                
                                            
                                            
                                                v
                                                i
                                            
                                        
                                        -
                                        g
                                        
                                            
                                                
                                                    
                                                        z
                                                    
                                                
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                )
                                 
                                
                                    
                                        
                                            
                                                g
                                                
                                                    
                                                        (
                                                        z
                                                        )
                                                    
                                                    
                                                        j
                                                    
                                                
                                                -
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                                )
                            
                        
                        ]
                    
                
            
        , or wherein when the deformed geometrical shape is defined in a 2D plane and the derivative is a projection of the result of applying the decoder to the explored latent vector, the term is of the type:             
                
                    
                        ∑
                        
                            s
                            ∈
                            S
                        
                    
                    
                        
                            
                                
                                    
                                        min
                                    
                                    
                                        j
                                        =
                                        1
                                        ,
                                         
                                        …
                                        ,
                                         M
                                    
                                
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                P
                                                
                                                    
                                                        
                                                            
                                                                g
                                                                
                                                                    
                                                                        z
                                                                    
                                                                
                                                            
                                                            
                                                                j
                                                            
                                                        
                                                    
                                                
                                                -
                                                s
                                            
                                        
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
            
        .
Reichert et al. (US PUGPUB No.  20190057167 A1) teaches transforming/deforming a shape of an object involving a polygon mech from a computer-aided model. However, Reichert et al. fails to disclose the energy exploring latent vectors and comprising a term which, for each explored latent vector, depends increasingly on a quantification of a disparity between a result of applying the decoder to the explored latent vector and the deformed geometrical shape defined by the graphical user interaction, and apply the decoder to the optimal latent vector, wherein the disparity involves a distance between a derivative of the result of applying the decoder to the explored latent vector and the deformed geometrical shape, wherein the deformed geometrical shape is defined in a 3D space and the derivative is the result of applying the decoder to the explored latent vector, or the deformed geometrical shape is defined in a 2D plane and the derivative is a projection of the result of applying the decoder to the explored latent vector, wherein the 3D modeled object is a 3D mesh, and wherein when the deformed geometrical shape is defined in a 3D space and the derivative is the result of applying the decoder to the explored latent vector, the term is of type:             
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            k
                        
                    
                    
                        [
                        
                            
                                ∑
                                
                                    j
                                
                                
                                    m
                                
                            
                            
                                p
                                (
                                
                                    
                                        g
                                        
                                            
                                                
                                                    
                                                        z
                                                    
                                                
                                            
                                            
                                                v
                                                i
                                            
                                        
                                        -
                                        g
                                        
                                            
                                                
                                                    
                                                        z
                                                    
                                                
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                )
                                 
                                
                                    
                                        
                                            
                                                g
                                                
                                                    
                                                        (
                                                        z
                                                        )
                                                    
                                                    
                                                        j
                                                    
                                                
                                                -
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                                )
                            
                        
                        ]
                    
                
            
        , or wherein when the deformed geometrical shape is defined in a 2D plane and the derivative is a projection of the result of applying the decoder to the explored latent vector, the term is of the type:             
                
                    
                        ∑
                        
                            s
                            ∈
                            S
                        
                    
                    
                        
                            
                                
                                    
                                        min
                                    
                                    
                                        j
                                        =
                                        1
                                        ,
                                         
                                        …
                                        ,
                                         M
                                    
                                
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                P
                                                
                                                    
                                                        
                                                            
                                                                g
                                                                
                                                                    
                                                                        z
                                                                    
                                                                
                                                            
                                                            
                                                                j
                                                            
                                                        
                                                    
                                                
                                                -
                                                s
                                            
                                        
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
            
        .
Mehr et al. (US PGPUB No. 20180314917 A1) teaches functions associated with deformation of three-dimensional models, wherein learning models are utilized in less expressive latent vector of the geometry of models. However, Mehr et al. fails to disclose the energy exploring latent vectors and comprising a term which, for each explored latent vector, depends increasingly on a quantification of a disparity between a result of applying the decoder to the explored latent vector and the deformed geometrical shape defined by the graphical user interaction, and apply the decoder to the optimal latent vector, wherein the disparity involves a distance between a derivative of the result of applying the decoder to the explored latent vector and the deformed geometrical shape, wherein the deformed geometrical shape is defined in a 3D space and the derivative is the result of applying the decoder to the explored latent vector, or the deformed geometrical shape is defined in a 2D plane and the derivative is a projection of the result of applying the decoder to the explored latent vector, wherein the 3D modeled object is a 3D mesh, and wherein when the deformed geometrical shape is defined in a 3D space and the derivative is the result of applying the decoder to the explored latent vector, the term is of type:             
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            k
                        
                    
                    
                        [
                        
                            
                                ∑
                                
                                    j
                                
                                
                                    m
                                
                            
                            
                                p
                                (
                                
                                    
                                        g
                                        
                                            
                                                
                                                    
                                                        z
                                                    
                                                
                                            
                                            
                                                v
                                                i
                                            
                                        
                                        -
                                        g
                                        
                                            
                                                
                                                    
                                                        z
                                                    
                                                
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                )
                                 
                                
                                    
                                        
                                            
                                                g
                                                
                                                    
                                                        (
                                                        z
                                                        )
                                                    
                                                    
                                                        j
                                                    
                                                
                                                -
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                                )
                            
                        
                        ]
                    
                
            
        , or wherein when the deformed geometrical shape is defined in a 2D plane and the derivative is a projection of the result of applying the decoder to the explored latent vector, the term is of the type:             
                
                    
                        ∑
                        
                            s
                            ∈
                            S
                        
                    
                    
                        
                            
                                
                                    
                                        min
                                    
                                    
                                        j
                                        =
                                        1
                                        ,
                                         
                                        …
                                        ,
                                         M
                                    
                                
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                P
                                                
                                                    
                                                        
                                                            
                                                                g
                                                                
                                                                    
                                                                        z
                                                                    
                                                                
                                                            
                                                            
                                                                j
                                                            
                                                        
                                                    
                                                
                                                -
                                                s
                                            
                                        
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
            
        .
Anand et al. (US PGPUB No. 20170372480 A1) teaches design and topology optimization for manufacturing, wherein the optimization is associated with minimizing compliance. However, Anand et al. fails to disclose the energy exploring latent vectors and comprising a term which, for each explored latent vector, depends increasingly on a quantification of a disparity between a result of applying the decoder to the explored latent vector and the deformed geometrical shape defined by the graphical user interaction, and apply the decoder to the optimal latent vector, wherein the disparity involves a distance between a derivative of the result of applying the decoder to the explored latent vector and the deformed geometrical shape, wherein the deformed geometrical shape is defined in a 3D space and the derivative is the result of applying the decoder to the explored latent vector, or the deformed geometrical shape is defined in a 2D plane and the derivative is a projection of the result of applying the decoder to the explored latent vector, wherein the 3D modeled object is a 3D mesh, and wherein when the deformed geometrical shape is defined in a 3D space and the derivative is the result of applying the decoder to the explored latent vector, the term is of type:             
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            k
                        
                    
                    
                        [
                        
                            
                                ∑
                                
                                    j
                                
                                
                                    m
                                
                            
                            
                                p
                                (
                                
                                    
                                        g
                                        
                                            
                                                
                                                    
                                                        z
                                                    
                                                
                                            
                                            
                                                v
                                                i
                                            
                                        
                                        -
                                        g
                                        
                                            
                                                
                                                    
                                                        z
                                                    
                                                
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                )
                                 
                                
                                    
                                        
                                            
                                                g
                                                
                                                    
                                                        (
                                                        z
                                                        )
                                                    
                                                    
                                                        j
                                                    
                                                
                                                -
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                                )
                            
                        
                        ]
                    
                
            
        , or wherein when the deformed geometrical shape is defined in a 2D plane and the derivative is a projection of the result of applying the decoder to the explored latent vector, the term is of the type:             
                
                    
                        ∑
                        
                            s
                            ∈
                            S
                        
                    
                    
                        
                            
                                
                                    
                                        min
                                    
                                    
                                        j
                                        =
                                        1
                                        ,
                                         
                                        …
                                        ,
                                         M
                                    
                                
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                P
                                                
                                                    
                                                        
                                                            
                                                                g
                                                                
                                                                    
                                                                        z
                                                                    
                                                                
                                                            
                                                            
                                                                j
                                                            
                                                        
                                                    
                                                
                                                -
                                                s
                                            
                                        
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
            
        .
Carr et al. (US PGPUB No.  20130076619 A1) teaches generating a three-dimensional model that is responsive to input manipulation for deforming a model. However, Carr et al. fails to disclose the energy exploring latent vectors and comprising a term which, for each explored latent vector, depends increasingly on a quantification of a disparity between a result of applying the decoder to the explored latent vector and the deformed geometrical shape defined by the graphical user interaction, and apply the decoder to the optimal latent vector, wherein the disparity involves a distance between a derivative of the result of applying the decoder to the explored latent vector and the deformed geometrical shape, wherein the deformed geometrical shape is defined in a 3D space and the derivative is the result of applying the decoder to the explored latent vector, or the deformed geometrical shape is defined in a 2D plane and the derivative is a projection of the result of applying the decoder to the explored latent vector, wherein the 3D modeled object is a 3D mesh, and wherein when the deformed geometrical shape is defined in a 3D space and the derivative is the result of applying the decoder to the explored latent vector, the term is of type:             
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            k
                        
                    
                    
                        [
                        
                            
                                ∑
                                
                                    j
                                
                                
                                    m
                                
                            
                            
                                p
                                (
                                
                                    
                                        g
                                        
                                            
                                                
                                                    
                                                        z
                                                    
                                                
                                            
                                            
                                                v
                                                i
                                            
                                        
                                        -
                                        g
                                        
                                            
                                                
                                                    
                                                        z
                                                    
                                                
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                )
                                 
                                
                                    
                                        
                                            
                                                g
                                                
                                                    
                                                        (
                                                        z
                                                        )
                                                    
                                                    
                                                        j
                                                    
                                                
                                                -
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                                )
                            
                        
                        ]
                    
                
            
        , or wherein when the deformed geometrical shape is defined in a 2D plane and the derivative is a projection of the result of applying the decoder to the explored latent vector, the term is of the type:             
                
                    
                        ∑
                        
                            s
                            ∈
                            S
                        
                    
                    
                        
                            
                                
                                    
                                        min
                                    
                                    
                                        j
                                        =
                                        1
                                        ,
                                         
                                        …
                                        ,
                                         M
                                    
                                
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                P
                                                
                                                    
                                                        
                                                            
                                                                g
                                                                
                                                                    
                                                                        z
                                                                    
                                                                
                                                            
                                                            
                                                                j
                                                            
                                                        
                                                    
                                                
                                                -
                                                s
                                            
                                        
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
            
        .
Eisemann et al. (US PGPUB No. 20170032579 A1) teaches mesh deformations and matrix optimization associated with energy functions, wherein the quality of mesh transformations is improved through energy decreasing. However, Eisemann et al. fails to disclose the energy exploring latent vectors and comprising a term which, for each explored latent vector, depends increasingly on a quantification of a disparity between a result of applying the decoder to the explored latent vector and the deformed geometrical shape defined by the graphical user interaction, and apply the decoder to the optimal latent vector, wherein the disparity involves a distance between a derivative of the result of applying the decoder to the explored latent vector and the deformed geometrical shape, wherein the deformed geometrical shape is defined in a 3D space and the derivative is the result of applying the decoder to the explored latent vector, or the deformed geometrical shape is defined in a 2D plane and the derivative is a projection of the result of applying the decoder to the explored latent vector, wherein the 3D modeled object is a 3D mesh, and wherein when the deformed geometrical shape is defined in a 3D space and the derivative is the result of applying the decoder to the explored latent vector, the term is of type:             
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            k
                        
                    
                    
                        [
                        
                            
                                ∑
                                
                                    j
                                
                                
                                    m
                                
                            
                            
                                p
                                (
                                
                                    
                                        g
                                        
                                            
                                                
                                                    
                                                        z
                                                    
                                                
                                            
                                            
                                                v
                                                i
                                            
                                        
                                        -
                                        g
                                        
                                            
                                                
                                                    
                                                        z
                                                    
                                                
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                )
                                 
                                
                                    
                                        
                                            
                                                g
                                                
                                                    
                                                        (
                                                        z
                                                        )
                                                    
                                                    
                                                        j
                                                    
                                                
                                                -
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                                )
                            
                        
                        ]
                    
                
            
        , or wherein when the deformed geometrical shape is defined in a 2D plane and the derivative is a projection of the result of applying the decoder to the explored latent vector, the term is of the type:             
                
                    
                        ∑
                        
                            s
                            ∈
                            S
                        
                    
                    
                        
                            
                                
                                    
                                        min
                                    
                                    
                                        j
                                        =
                                        1
                                        ,
                                         
                                        …
                                        ,
                                         M
                                    
                                
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                P
                                                
                                                    
                                                        
                                                            
                                                                g
                                                                
                                                                    
                                                                        z
                                                                    
                                                                
                                                            
                                                            
                                                                j
                                                            
                                                        
                                                    
                                                
                                                -
                                                s
                                            
                                        
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
            
        .
Sheffer et al. (US PGPUB No. 2016024001 A1) teaches a deformation process for a model using gradual deformation with soft constraints/weights that minimizes distortion. However, Sheffer et al. fails to disclose the energy exploring latent vectors and comprising a term which, for each explored latent vector, depends increasingly on a quantification of a disparity between a result of applying the decoder to the explored latent vector and the deformed geometrical shape defined by the graphical user interaction, and apply the decoder to the optimal latent vector, wherein the disparity involves a distance between a derivative of the result of applying the decoder to the explored latent vector and the deformed geometrical shape, wherein the deformed geometrical shape is defined in a 3D space and the derivative is the result of applying the decoder to the explored latent vector, or the deformed geometrical shape is defined in a 2D plane and the derivative is a projection of the result of applying the decoder to the explored latent vector, wherein the 3D modeled object is a 3D mesh, and wherein when the deformed geometrical shape is defined in a 3D space and the derivative is the result of applying the decoder to the explored latent vector, the term is of type:             
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            k
                        
                    
                    
                        [
                        
                            
                                ∑
                                
                                    j
                                
                                
                                    m
                                
                            
                            
                                p
                                (
                                
                                    
                                        g
                                        
                                            
                                                
                                                    
                                                        z
                                                    
                                                
                                            
                                            
                                                v
                                                i
                                            
                                        
                                        -
                                        g
                                        
                                            
                                                
                                                    
                                                        z
                                                    
                                                
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                )
                                 
                                
                                    
                                        
                                            
                                                g
                                                
                                                    
                                                        (
                                                        z
                                                        )
                                                    
                                                    
                                                        j
                                                    
                                                
                                                -
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                                )
                            
                        
                        ]
                    
                
            
        , or wherein when the deformed geometrical shape is defined in a 2D plane and the derivative is a projection of the result of applying the decoder to the explored latent vector, the term is of the type:             
                
                    
                        ∑
                        
                            s
                            ∈
                            S
                        
                    
                    
                        
                            
                                
                                    
                                        min
                                    
                                    
                                        j
                                        =
                                        1
                                        ,
                                         
                                        …
                                        ,
                                         M
                                    
                                
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                P
                                                
                                                    
                                                        
                                                            
                                                                g
                                                                
                                                                    
                                                                        z
                                                                    
                                                                
                                                            
                                                            
                                                                j
                                                            
                                                        
                                                    
                                                
                                                -
                                                s
                                            
                                        
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
            
        .
As a result of the limitations of independent claims 1, 13, and 17 are considered as being distinguished from the closest known prior art alone or reasonable combination.









Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616